FUND PARTICIPATION AGREEMENT Among GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY LAZARD RETIREMENT SERIES, INC. and LAZARD ASSET MANAGEMENT SECURITIES LLC THIS AGREEMENT, made and entered into as of this day of , 2009 by and among GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (hereinafter “GWL&A”), a Colorado life insurance company, on its own behalf and on behalf of its separate account(s) listed on Schedule B attached hereto (the “GWL&A Account(s)”); FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (hereinafter “First GWL&A”), a New York life insurance company, on its own behalf and on behalf of its separate account(s) listed on Schedule B (the “First GWL&A Account(s)”); (the GWL&A Account(s), and the First GWL&A Account(s) may be referred to herein individually, or collectively as the “Accounts”) (GWL&A and First GWL&A, along with GWFS, as defined below, may be referred to herein individually, each as an “Insurance Party,” or collectively as the “Insurance Parties”); LAZARD RETIREMENT SERIES, INC., a corporation organized under the laws ofMaryland (hereinafter the “Fund”); and LAZARD ASSET MANAGEMENT SECURITIES LLC (hereinafter the “Distributor) a limited liability companyorganized under the laws of Delaware. WHEREAS, the Fund is registered as an open-end management investment company under the 1940 Act and its shares are registered under the Securities Act of 1933, as amended (hereinafter the "1933 Act"); and WHEREAS, the Distributor is duly registered as a broker-dealer under the Securities Exchange Act of 1934, as amended (the “1934 Act”) and is a member in good standing of the Financial Industry Regulatory Authority, Inc. (the “FINRA”); and WHEREAS, the Insurance Parties have certain registered and unregistered variable annuity contracts supported wholly or partially by the Accounts (the "Contracts") to be made available to owners thereof, including any participants or employees of such owners as applicable (“Contract owners”); and WHEREAS, to the extent required by applicable law, the Insurance Parties have registered the Account(s) as a unit investment trust under the 1940 Act and have registered the securities deemed to be issued by the Account(s) under the 1933 Act; WHEREAS, the GWL&A Account(s) is a duly organized, validly existing segregated asset account, established by resolution of the Board of Directors of GWL&A, under the insurance laws of the State of Colorado, to set aside and invest assets attributable to the GWL&A Contracts, and the First GWL&A Account(s) is a duly organized, validly existing segregated asset account, established by resolution of the Board of Directors of First GWL&A, under the insurance laws of the State of New York, to set aside and invest assets attributable to the First GWL&A Contracts; and WHEREAS, to the extent permitted by applicable laws and regulations, GWL&A and First GWL&A intend to purchase shares in certain series of the Fund(s) listed in Schedule A attached hereto and incorporated herein by reference, as such Schedule may be amended from time to time by mutual written agreement (the "Designated Portfolio(s)"), on behalf of their respective Accounts to fund the applicable Contracts, and the Fund is authorized to sell such shares to unregistered unit investment trusts such as the Accounts at net asset value; and WHEREAS, to the extent permitted by applicable insurance laws and regulations, the Accounts also intend to purchase shares in other open-end investment companies or series thereof not affiliated with the Fund (the "Unaffiliated Funds") on behalf of the Accounts to fund the Contracts; and WHEREAS, GWL&A has arrangements with First GWL&A to provide administrative services, including certain services related to certain performances contemplated herein by First GWL&A; and WHEREAS, GWL&A and First GWL&A intend to utilize their NSCC member broker/dealer affiliate, GWFS Equities, Inc. (“GWFS”), which is and at all times shall remain, duly registered with the SEC as a broker-dealer under the 1934 Act and a member of the FINRA, to transmit instructions for the purchase, redemption and transfer of Fund shares on behalf of the Accounts, and alone, or with the assistance of a recordkeeping affiliate, to perform certain recordkeeping functions associated with the transfer of Fund shares into and out of the Accounts in order to recognize certain organizational economies; and NOW, THEREFORE, in consideration of their mutual promises, the Insurance Parties, the Fund, and the Distributor agree as follows: ARTICLE I.Sale of Fund Shares 1.1. All purchases, redemptions and exchanges of Designated Portfolio shares for the Accounts, in addition to the pricing and correction thereof, of Designated Portfolio shares, shall be governed by and subject to the terms of the Trading and NSCC Networking Agreement, by and between GWFS (formerly BenefitsCorp Equities, Inc.) and Lazard Asset Management Securities, LLC, dated June 30, 2003. Fund agrees to make the shares of each Designated Portfolio available for purchase by Insurance Parties and each Account at net asset value, subject to the terms and conditions of this Agreement and the prospectus of each Designated Portfolio.Fund may refuse to sell the shares of any Designated Portfolio to any person, or suspend or terminate the offering of the shares of any Designated Portfolio, as permitted by law or by regulatory authorities having jurisdiction or if, in the sole discretion of the Board of Directors of the Fund (the "Board") acting in good faith and in light of its fiduciary duties under federal and any applicable state laws, suspension or termination is necessary and in the best interests of the shareholders of such Designated Portfolio. Fund agrees that it shall sell shares of the Designated Portfolios only to any insurance company, including the Insurance Parties, that offers variable annuity and/or variable life insurance contracts and that has entered into an agreement with Fund for the purpose of making Designated Portfolio shares available to serve as the underlying investment medium for Contracts (each a "Participating Company") and their separate accounts, the general accounts of Participating Companies and their affiliates and to qualified pension and retirement plans.No Shares of any DesignatedPortfolio will otherwise be sold to the general public. Except as noted in this Article I, Fund and the Insurance Parties agree that orders and related payments to purchase and redeem Designated Portfolio shares shall be processed in the manner set out in Schedule E hereto. Insurance Parties represent that they have adopted, and will at all times during the term of this Agreement maintain, reasonable and appropriate procedures ("Late Trading Procedures") designed to ensure that any and all orders relating to the purchase, sale or exchange of shares of Designated Portfolios communicated by Insurance Parties to Fund or its agent to be treated in accordance with the Trading and NSCC Networking Agreement as having been received on a "Business Day" (meaning any day on which the Designated Portfolios calculate net asset value per share as described in the prospectus of the Fund) have been received by Insurance Parties by the Close of Trading (as defined in the Trading and NSCC Networking Agreement) on such Business Day and were not modified after the Close of Trading, and that all orders received from Contract owners but not rescinded by the Close of Trading were communicated to Fund or its agent as received for that Business Day. Each transmission of share orders by the Insurance Parties shall constitute a representation by such Insurance Party that such orders are accurate and complete and relate to orders received by the Insurance Party by the Close of Trading on the Business Day for which the order is to be priced and that such transmission includes all orders relating to Designated Portfolio shares received from Contract owners but not rescinded by the Close of Trading. Insurance Parties will provide Fund with such certifications and representations regarding the Late Trading Procedures as Fund may reasonably request.Insurance Parties will ensure the ability of appropriate regulatory authorities to obtain information and records relating to the Late Trading Procedures and the ability of Distributor and Fund or their agents to inspect the records upon reasonable prior notice and during regular business hours and facilities of Insurance Parties regarding compliance with the Late Trading Procedures.The Insurance Parties will notify Fund in writing of any material change in the Late Trading Procedures within 30 days of such change. Fund shall confirm each purchase or redemption order made by Insurance Parties of Designated Portfolio shares shall be by book entry only.No share certificates shall be issued to Insurance Parties.Shares ordered from Fund shall be recorded in an appropriate title for Insurance Parties, on behalf of each Account. Fund shall promptly notify Insurance Parties of the amount of dividend and capital gain, if any, per share of each Designated Portfolio to which each Account is entitled.Insurance Parties hereby elect to reinvest all dividends and capital gains of any Designated Portfolio in additional shares of that Designated Portfolio at the applicable net asset value per share, until Insurance Party otherwise notifies Fund in writing. ARTICLE II.Representations and Warranties GWL&A represents and warrants that it is an insurance company duly organized and in good standing under applicable law and that it has legally and validly established the GWL&A Account prior to any issuance or sale of units thereof as a segregated asset account under Colorado Law.First GWL&A represents and warrants that it is an insurance company duly organized and in good standing under applicable law and that it has legally and validly established the First GWL&A Account prior to any issuance or sale of units thereof as a segregated asset account under New York law. 2.2. The Fund represents and warrants that Designated Portfolio(s) shares sold pursuant to this Agreement shall be registered under the 1933 Act, duly authorized for issuance and sold in compliance with all applicable fed­eral securities laws including without limitation the 1933 Act,and the 1940 Act and that the Fund is and shall remain registered under the 1940 Act.The Fund shall amend the registration statement for its shares under the 1933 Act and the 1940 Act from time to time as required in order to effect the continuous offering of its shares. To the extent that the Fund finances distribution expenses pursuant to Rule 12b-1, the Fund undertakes to have its Board, a majority of whom are not interested persons of the Fund, formulate and approve any plan pursuant to Rule 12b-1 under the 1940 Act to finance distribution expenses. The Fund represents and warrants that the investment policies, fees and expenses of the Designated Portfolio(s) are and shall at all times remain in compliance with the Fund’s Prospectus and any Applicable Law.The Fund and Distributor represent and warrant that they will make every effort to ensure that Designated Portfolio(s) shares will be sold in compliance with all Applicable Law.The Fund and Distributor shall register and qualify the shares for sale in accordance with the laws of the various states if and to the extent required by Applicable Law.The Insurance Parties will endeavor to keep each other and the Fund and Distributor informed of any change in state insurance laws, regulations or interpretations of the foregoing that affect the Designated Portfolio(s) (a "Law Change").In the event of a Law Change, the Fund agrees that it may (in its sole discretion) take any action required by a Law Change. 2.5. The Fund represents and warrants that it is lawfully organized and validly existing under the laws of the State of Maryland and that it does and will comply in all material respects with the 1940 Act. 2.7. The Distributor represents and warrants that it is and shall remain duly registered under all applicable federal and state securities laws and that it shall perform its obligations for the Fund in compliance in all material respects with the laws of the State of Delaware and any applicable state and federal securities laws. The Fund represents and warrants that all of itsofficers, employees, investment advisers, and other individuals or entities dealing with the money and/or securities of the Fund are, and shall continue to be at all times, covered by one or more blanket fidelity bonds or similar coverage for the benefit of the Fund in an amount not less than the minimal cover­age required by Rule 17g-1 under the 1940 Act or related provisions as may be promulgated from time to time.The aforesaid bonds shall include coverage for larceny and embezzle­ment and shall be issued by a reputable bonding company. 2.9. The Fund will provide the Insurance Parties with as much advance notice as is reasonably practicable, subject to applicable law, of any material change affecting the Designated Portfolio(s) (including, but not limited to, any material change in the registration statement or prospectus affecting the Designated Portfolio(s)) and any proxy solicitation affecting the Designated Portfolio(s) and consult with the Insurance Parties in order to implement any such change in an orderly manner.The Fund agrees to share equitably in expenses incurred by the Insurance Parties as a result of actions taken by the Fund, consistent with the allocation of expenses contained in Schedule C attached hereto and incorporated herein by reference. ARTICLE III.Prospectuses and Proxy Statements; Voting If applicable state or federal laws or regulations require that prospectuses for the Fund be distributed to all Contract owners, then at least annually, the Distributor shall provide the Insurance Parties with as many copies of the Fund's current prospectus for the Designated Portfolio(s) as the Insurance Parties may reasonably request for marketing purposes (including distribution to Contract owners with respect to new sales of a Contract), with expenses to be borne in accordance with Schedule C hereof.If requested by the Insurance Parties in lieu thereof, the Distributor or Fund shall provide such documentation (including a camera-ready copy and computer diskette of the current prospectus for the Designated Portfolio(s)) and other assistance as is reasonably necessary in order for the Insurance Parties once each year (or more frequently if the prospectuses for the Designated Portfolio(s) are amended) to have the prospectus for the Contracts and the Fund's prospectus for the Designated Portfolio(s) printed together in one document. If applicable state or federal laws or regulations require that the Statement of Additional Information ("SAI") for the Fund be distributed to all Contract owners, then the Fund or Distributor shall provide the Insurance Parties with copies of the Fund's SAI or docu­men­ta­tion thereof for the Designated Portfolio(s) in such quanti­ties, with expenses to be borne in accordance with Schedule C hereof, as the Insurance Parties may reasonably require to permit timely distribution thereof to Contract owners.The Fund shall also provide SAIs to any Contract owner or prospective owner who requests such SAI from the Fund (although it is anticipated that such requests will be made to the Insurance Parties). The Fund or Distributor shall provide the Insurance Parties with copies of the Fund's proxy material, reports to stockholders and other communications to stockholders for the Desig­nated Portfolio(s) in such quantity, with expenses to be borne in accordance with Schedule C hereof, as the Insurance Parties may reasonably require to permit timely distribution thereof to Contract owners, as required by law. It is understood and agreed that, except with respect to information regarding an Insurance Party provided in writing by that party, such Insurance Party is not responsible for the content of the prospectus or SAI for the Designated Portfolio(s). If and to the extent required by law each Insurance Party shall: (i) solicit voting instructions from Contract owners; (ii) vote the Designated Portfolio(s) shares held in the Accounts in accordance with instructions received from Contractowners: and (iii) vote Designated Portfolio shares held in the Accounts for which no instructions have been received in the same pro­portion as Designated Portfolio(s) shares for which instructions have been received from Contractowners, so long as and to the extent that the SEC continues to interpret the 1940 Act to require pass-through voting privileges for variable contract owners.The Insurance Parties reserve the right to vote Fund shares held in any segregated asset account in its own right, to the extent permitted by law. If and to the extent Rule 6e-2 and Rule 6e-3(T) under the 1940 Act are amended, or if Rule 6e-3 is adopted, to provide exemptive relief from any provision of the 1940 Act or the rules thereunder with respect to mixed and shared funding on terms and conditions materially different from any exemptions granted in the Fund's mixed and shared funding exemptive order, then Fund, and/or the Participating Companies, as appropriate, shall take such steps as may be necessary to comply with Rule 6e-2 and Rule 6e-3(T), as amended, and Rule 6e-3, as adopted, to the extent such Rules are applicable. The Insurance Parties agree that they shall not, without the prior written consent of Fund and Distributor, solicit, introduce or encourage Contract owners to (a) change or supplement Fund's investment adviser or (b) change, modify, substitute, add to or delete a Designated Portfolio from the current investment options under the Contracts. ARTICLE IV.Sales Material and Information 4.1. The Insurance Parties shall furnish, or shall cause to be furnished, to the Fund or its designee, a copy of each piece of sales literature or other promotional material that the Insurance Parties develop or propose to use and in which the Fund (or a Designated Portfolio), its investment adviser or one of its sub-advisers or the Distributor is named in con­nection with the Contracts, at least ten (10) Business Days prior to its use.No such material shall be used if the Fund objects to such use within five (5) Business Days after receipt of such material. 4.2. The Insurance Parties shall not give any information or make any representations or statements on behalf of the Fund in connection with the sale of the Contracts other than the information or representations contained in the registration statement, prospectus or SAI for the Fund shares, as the same may be amended or supplemented from time to time, or in sales literature or other promotional material approved by the Fund or Distributor , except with the written permission of the Fund or Distributor. 4.3. The Fund or the Distributor shall furnish, or shall cause to be furnished, to The Insurance Parties, a copy of each piece of sales literature or other promotional materialin which the Insurance Parties and/or their separate account(s), are named at least ten (10) Busi­ness Days prior to its use.No such material shall be used if the Insurance Parties object to such use within five (5) Business Days after receipt of such material. 4.4. The Fund shall not give any information or make any representations on behalf of the Insurance Parties or concerning the Insurance Parties, the Accounts, or the Contracts other than the information or representations contained in the Contracts, as the same may be amended or supplemented from time to time, or in sales literature or other promotional material approved by the Insurance Parties or their desig­nee, except with the written permission of the Insurance Parties. The Fund will provide to the Insurance Parties at least one complete copy of all registration statements, prospectuses, SAIs,periodic reports, proxy statements, applications for exemptions, requests for no-action letters, and all amendments to any of the above, that materially relate to the Account(s), promptly after the filing of such document(s) with the SEC or FINRA or other regulatory authorities, or if such materials are not filed, contemporaneously with first use. The Insurance Parties will provide the Fund and Distributor with any complaints received from Contract owners pertaining to a Fund or Designated Portfolio. The Insurance Parties will provide to the Fund at least one complete copy of all registration statements, prospectuses, periodic reports. Proxy statements, applications for exemptions, requests for no-action letters, and all amendments to any of the above, that are material to the Designated Portfolios, promptly after the filing of such document(s) with the SEC, FINRA, or other regulatory authority. For purposes of Articles IV and VII, the phrase "sales literature and other promotional material" includes, but is not limited to, advertisements (such as material published, or designed for use in, a newspaper, magazine, or other periodical, radio, television, telephone or tape recording, videotape display, signs or billboards, motion pictures, or other public media; e.g., on-line networks such as the Internet or other electronic media), sales literature (i.e., any written communication distributed or made generally available to customers or the public, including brochures, circulars, research reports, market letters, form letters, seminar texts, reprints or excerpts of any other advertisement, sales literature, or published article), educational or training materials or other communications distributed or made generally available to some or all agents or employees, and shareholder reports, and proxy materials (including solicitations for voting instructions) and any other material constituting sales literature or advertising under the FINRA rules, the 1933 Act or the 1940 Act. At the request of any party to this Agreement, each other party will make available to the other party's independent auditors and/or representative of the appropriate regulatory agencies, all records, data and access to operating procedures that may be reasonably requested in connection with compliance and regulatory requirements related to this Agreement or any party's obligations under this Agreement. The Insurance Parties shall designate certain persons or entities that shall have the requisite licenses to solicit applications for the sale of Contracts. ARTICLE V.CONTRACT OWNER AND TRANSACTION INFORMATION The Company agrees that it is a financial institution as defined by the Securities and Exchange Commission (the “SEC”) in Rule 22c-2, promulgated under the Investment Advisors Act of 1940, and that it will comply with Rule 22c-2 in its final form as it is published by the SEC. The Company and the Fund and the Distributor have entered into that certain SEC Rule 22c-2 Amendment, dated April 12, 2007 (the “22c-2 Agreement”). The terms and conditions of the 22c-2 Agreement are incorporated herein by reference as though the Company entered into such agreement with the Distributor. ARTICLE VI.Fees and Expenses The Fund and the Distributor will pay certain fees in accordance with Schedule D hereof.In addition, the parties will bear certain expenses in accordance with Schedule C, as well as Articles III and V hereof. 5.2. All expenses incident to performance by the Fund and the Distributor under this Agreement shall be paid by the appropriate party, as further provided in Schedule C.The Fund shall see to it that all shares of the Designated Portfolio(s) are registered and authorized for issuance in accordance with applicable federal law and, if and to the extent required, in accordance with applicable state laws prior to their sale. The parties shall bear the expenses of routine annual distribution (mailing costs) of the Fund's prospectus and distribution (mailing costs) of the Fund's proxy materials and reports to owners of Contracts offered by the Insurance Parties, which may be required by law, in accordance with Schedule C. ARTICLE VII.Diversification and Qualification The Fund and the Distributor represent and warrant that the Fund and each Designated Portfolio thereof will at all times manage each Designated Portfolio's assetsin compliance with Section 817(h) of the Internal Revenue Code of 1986, as amended (the "Code") and Treasury Regulation §1.817-5, relating to the diversification requirements for variable annuity, endowment, or life insurance contracts and any amendments or other modifications to such Section or Regulations.In the event of a breach of this Article VII by the Fund, it will take all reasonable steps (a) to notify the Insurance Companies of such breach and (b) to adequately diversify the Fund so as to achieve compliance within the grace period afforded by Regulation §1.817-5. The Fund and the Distributor represent and warrant that the Fund and each Designated Portfolio is currently qualified as a Regulated Investment Company under Subchapter M of the Code ), and that each Designated Portfolio will maintain such qualification (under Subchapter M or any successor or similar provisions) as long as this Agreement is in effect. The Fund and the Distributor will notify the Insurance Parties upon having a reasonable basis for believing that the Fund or any Designated Portfolio has ceased to comply with the aforesaid Subchapter M qualification requirements or might not so comply in the future. Without in any way limiting the effect of Sections 7.2, 7.3 and 7.4 hereof and with­ out in any way limiting or restricting any other remedies available to the Insurance Parties, the Adviser or Distributor will pay all costs associated with or arising out of any failure, or any anticipated or reasonably foreseeable failure, of the Fund or any Designated Portfolio to comply with Section 7.1 hereof, including all costs associated with reasonable and appropriate corrections or responses to any such failure; such costs may include, but are not limited to, the costs involved in creating, organizing, and registering a new investment company as a funding medium for the Contracts and/or the costs of obtaining whatever regulatory authorizations are required to substitute shares of another investment company for those of the failed portfolio (including but not limited to an order pursuant to Section 26(b) of the 1940 Act); such costs are to include, but are not limited to, fees and expenses of legal counsel and other advisors to the Insurance Parties and any federal income taxes or tax penalties and interest thereon (or "toll charges" or exactments or amounts paid in settlement) incurred by any of the Insurance Parties with respect to itself or owners of its Contracts in connection with any such failure or anticipated or reasonably foreseeable failure. The Fund at the Fund's expense shall provide the Insurance Parties or their designees with reports certifying compliance with the aforesaid Subchapter M qualification requirements, at the times provided for; provided, however, that providing such reporting does not relieve the Fund of its responsibility for such compliance or of its liability for any non-compliance. ARTICLE VIII.Indemnification Indemnification by the Insurance Parties 8.1(a).
